ORDER
FRANK POMMERSHEIM, Chief Justice.
The Notice of Appeal filed in this matter by Lars Lind is defective as a matter of law because there is no indication that it was properly served on the opposing party. The Notice of Appeal was filed with a blank certificate of service.
In addition, the sole issue identified in the Notice of Appeal is the alleged inability of the Appellant to pay the child support ordered by the trial court in the amount of $200/month for the two minor children. Given the comprehensive nature of Judge Claymore’s findings of fact and conclusions of law in this matter, any alleged change of circumstance relative to the ability to pay is best heard before the trial court in which it can receive and evaluate any new and relevant evidence.
Therefore the appeal is dismissed and remanded to the trial court.
Ho hecetu yelo.
IT IS SO ORDERED.